            Case 1:18-cv-11657-ER Document 74 Filed 03/29/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,
                              Plaintiffs,

       v.


BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,                                     Case No. 1:18-cv-11657
                              Defendants,

       -and-

TEENS TAKE CHARGE; HISPANIC
FEDERATION; DESIS RISING UP AND
MOVING; O.B, a minor by and through his mother
and next friend, ELIZABETH PIERRET; A.S., a
minor by and through his father and next friend,
ODUNLAMI SHOWA; C.M., a minor by and
through his mother and next friend, ROSA
VELASQUEZ; K.B., a minor by and through her
mother and next friend, TIFFANY M. BOND;
N.E.F. and N.D.F., minor children by and through
their mother and next friend, LAUREN R.
MAHONEY,

            Proposed Defendant-Intervenors.


                                 NOTICE OF APPEARANCE

       Please enter the appearance of Liliana Zaragoza, Assistant Counsel, NAACP Legal

Defense & Educational Fund, Inc., as attorney for Proposed Defendant-Intervenors Teens Take

Charge; Hispanic Federation; Desis Rising Up And Moving; O.B, a minor by and through his

mother and next friend, Elizabeth Pierret; A.S., a minor by and through his father and next friend,

Odunlami Showa; C.M., a minor by and through his mother and next friend, Rosa Velasquez; K.B.,

a minor by and through her mother and next friend, Tiffany M. Bond; N.E.F. and N.D.F., minor
          Case 1:18-cv-11657-ER Document 74 Filed 03/29/19 Page 2 of 3



children by and through their mother and next friend, Lauren R. Mahoney, in the above captioned

action.


                                           Respectfully submitted,

 Dated: March 29, 2019                      /s/ Liliana Zaragoza
 New York, New York                         Liliana Zaragoza
                                            Bar No. LZ6087
                                            NAACP LEGAL DEFENSE &
                                                EDUCATIONAL FUND, INC
                                            40 Rector Street, 5th Floor
                                            New York, NY 10006
                                            Tel: (212) 965.2200
                                            Fax: (212) 226.7592
                                            lzaragoza@naacpldf.org




                                              2
          Case 1:18-cv-11657-ER Document 74 Filed 03/29/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on March 29, 2019, I filed the foregoing NOTICE OF APPEARANCE

electronically via the Court’s CM/ECF system, which will send a copy to all counsel of record.


                                                /s/ Liliana Zaragoza
                                                Liliana Zaragoza
                                                Bar No. LZ6087
                                                NAACP LEGAL DEFENSE &
                                                    EDUCATIONAL FUND, INC
                                                40 Rector Street, 5th Floor
                                                New York, NY 10006
                                                Tel: (212) 965.2200
                                                Fax: (212) 226.7592
                                                lzaragoza@naacpldf.org




                                               3
